TEXAS DEPARTMENT OF CRIMINAL JUSTICE           hItdCJ Home            New Offender Search




Offender Information Details
 Return to Search list




SID Number:                           04142245

TDCJ Number:                          02055348

Name:                                 PETRIE,JAMES BRIAN

Race:                                 W

Gender:                               M

DOB:                                  1970-08-12

Maximum Sentence Date:                2022-03-19

Current Facility:                     ESTELLE

Projected Release Date:               2022-03-19

Parole Eligibility Date:              2019-03-19

Offender Visitation Eligible:         YES

Information provided Is updated once dally during weekdays and multiple times per
day
on visitation days. Because this information is subject to change, family members
and
friends are encouraged to call the unit prior to traveling for a visit


SPECIAL INFORMATION FOR SCHEDULED RELEASE:


Scheduled Release Date:              Offender is not scheduled for release at this
                                    time.

Scheduled Release Type:             Will be determined when release date is
                                    scheduled.

Scheduled Release Location:         Will be determined when release date Is
                                    scheduled.